Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, 7, 8, 16, 17, 20-22 and 24-30 are pending. Claims 6, 9-15, 18, 19 and 23 have been cancelled. Claims 1-5, 7 and 8 were withdrawn from consideration for being drawn to a non-elected invention. 
Claims 16, 17, 20-22 and 24-30 are currently examined.
The rejection of claim(s) 16, 20-21, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathis et al (Pub. No. US 2014/0120578) is withdrawn as affinity moieties and cell wall binding proteins are not expressly taught.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.
 



EXAMINER’S COMMENT 
Applicant should note the instant application has been transferred from Examiner Stephen Uyeno formerly of Art Unit 1662 to Examiner DeVeau-Rosen in Art Unit 1662.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.	

Claim 16, 17, 20-22 and 24-30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is drawn to a plant characterized by having reduced levels of at least three glycosyltransferases (GTs) that comprise fucosyltransferase and a xylosyltransferase.
The metes and bounds of the claim are indefinite because it is not clear if the claim is directed to reduction of at least three genes or only the two which are recited. If the former is intended, it is not clear as to what other GTs are reduced.
Claims 17, 20-22 and 24-30 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20, 21 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al (US 2014/0120578) in view of Hussack et al (J. Agric. Food Chem, 2010, 58, 3451-3459) and Shoseyov et al (Patent No. US 5,670,623) and Daniell (Patent No. US 7,803,991 B2) .
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 20, 21 and 25-30 are drawn broadly to a N. tabacum plant characterized by expression a human antibody or fragment thereof bound to an expressed nucleic acid encoding an affinity moiety (AM) translationally fused to a cell wall binding peptide and where the plant has reduced endogenous levels of at least three GTs such as beta-(1,2)-xylosyltransferase (XylT) and alpha-(1,3)-fucosyltransferase (FucT), wherein the CBD is a transmembrane domain (TMD) or cellulose binding domain (CBD) or wherein the AM is Protein A, G or L, and wherein the AM is releasable by pH charge, and wherein the trait is herbicide or insect resistance.
Mathis et al is generally directed to generating tobacco plants where GTs are knocked out for the production of therapeutic proteins with a lower incidence of immunogenic or allergic reactions to administer to humans or animals due to the absence of said proteins (¶ 0004 and 0005; see also ¶ 0018).
Mathis et al teaches creating sequence-specific nucleases to mutagenize the FucT and XylT gene families in N. benthamiana, that there are at least two members of XylT1 and XylT2 in the XylT gene family and at least two members FucT1 and FucT2 in the FucT gene family, and all alleles (i.e., at least three GTs) may be targeted to reduce or inhibit gene expression (¶ 0019; see also Example 1; see ¶ 0006). 
Mathis et al teaches that mutagenizing with TAL effector endonuclease results in reduced expression of the targeted gene, and that a heterologous polypeptide such as a human immunoglobulin antibody can be expressed by introducing the coding sequence into the mutant N. benthamiana line (¶ 0025; see also Example 6; see ¶ 0047 and 0048). 
Mathis et al claim that this polypeptide of interest may be isolated, and that plants wherein the GTs are knocked out may also comprise expression of transgenes conferring an agricultural effective trait, for example, CMS (see claims 10 and 11; see also ¶ 0042).
Thus, while Mathis et al reasonably teaches, suggests and provides motivation for reducing levels of at least three GTs in a plant expressing a human polypeptide of interest and at least one polypeptide conferring an agricultural effective trait, the issue is whether one of ordinary skill in the art would have further expressed an AM fused to a cell wall binding peptide to bind said protein of interest.
Hussack et al teach that production of antibodies in tobacco plants is of considerable interest, and that it may be done by using a fusion protein of antibody binding proteins L and G fused to a cellulose binding domain permitting easy recovery of said antibody (see Abstract; see also p. 3451, col. 1 and 2; see p. 3452, col. 1, ¶ 1; see also p. 3455, col. 2, last ¶; see p. 3457, col. 2, ¶ 2 and 3).
Meanwhile, Shoseyov et al teaches a method of purifying a CBD fusion product comprising a recombinant CBD and protein A wherein the CBD fusion product is released by pH change (claims 1, 3, 4 and 5). Shoseyov et al teaches a method of purifying a protein of interest comprising the CBD-protein A fusion to bind an IgG antibody (claims 16 and 17).
Daniell teaches tobacco crop plants can be transformed to produce genes to produce high value molecules such as recombinant antibodies in addition to having resistance against insects or herbicides (col. 4, ¶ 6; see col. 6, ¶ 2 and 3; see col. 7 “Expression of Non-plant Products; see col. 17, ¶ 1).
Therefore, prior to the effective filing date of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to produce therapeutic proteins with reduced allergenicity as taught by Mathis et al and to then purify them using a fusion protein as taught by Hussack et al.
One would be motivated to use a fusion protein because it is merely a design choice as taught by Hussack et al that would isolate a protein of interest in a cost efficient manner and with a reasonable expectation of success. In other words, while Mathis et al teach that proteins of interest can be isolated, Hussack et al teaches a specific and beneficial manner that was known in the art for doing so.
The same is true by using the method of Shoseyov et al: it was known that changing pH releases a protein of interest from a fusion protein with a reasonable expectation of success.

Response to Arguments
Applicant appears to argue that the novelty of the invention arises from using the CDB fusion proteins as claimed and that Shoseyov does not teach that the CBD fusion protein as claimed is used in vivo (Applicant reply dated 01 June 2022, p. 8).
This argument is unpersuasive in light of the state of the art as discussed above: Hussack teaches that is was known in the art that one could make a fusion protein comprising a protein of interest (i.e., an antibody) and antibody binding proteins/AMs such as L and G fused to a CBD allowing for the easy recovery of said protein of interest.
Thus, the surprising results as alleged by Applicant are not, in fact, surprising in light of the state of the art (e.g., see Applicant reply dated 01 June 2022, p. 8, penultimate ¶).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al (Pub. No. US 2014/0120578) in view of  Hussack et al (J. Agric. Food Chem, 2010, 58, 3451-3459) and Shoseyov et al (Patent No. US 5,670,623) and in further view of Voytas et al (Pub. No. US 2014/0273235).
Claims 16 and 17 are drawn to a plant characterized by expression a protein of interest bound to an expressed nucleic acid encoding an AM translationally fused to a cell wall binding peptide and where the plant has reduced endogenous levels of at least three GTs, and wherein the reduction is effected by CRISPR/Cas9.
Mathis et al is generally directed to generating tobacco plants where GTs are knocked out for the production of therapeutic proteins with a lower incidence of immunogenic or allergic reactions to administer to humans or animals due to the absence of said proteins (¶ 0004 and 0005; see also ¶ 0018).
Mathis et al teaches creating sequence-specific nucleases to mutagenize the FucT and XylT gene families in N. benthamiana, that there are at least two members of XylT1 and XylT2 in the XylT gene family and at least two members FucT1 and FucT2 in the FucT gene family, and all alleles may be targeted to reduce or inhibit gene expression (¶ 0019; see also Example 1; see ¶ 0006). 
Mathis et al teaches that mutagenizing with TAL effector endonuclease results in reduced expression of the targeted gene, and that a heterologous polypeptide such as a human immunoglobulin antibody can be expressed by introducing the coding sequence into the mutant N. benthamiana line (¶ 0025; see also Example 6; see ¶ 0047 and 0048). 
Mathis et al claim that this polypeptide of interest may be isolated, and that plants wherein the GTs are knocked out may also comprise expression of transgenes conferring an agricultural effective trait, for example, CMS (see claims 10 and 11; see also ¶ 0042).
Hussack et al teach that production of antibodies in tobacco plants is of considerable interest, and that it may be done by using a fusion protein of antibody binding proteins L and G fused to a cellulose binding domain permitting easy recovery of said antibody (see Abstract; see also p. 3451, col. 1 and 2; see p. 3452, col. 1, ¶ 1; see also p. 3455, col. 2, last ¶; see p. 3457, col. 2, ¶ 2 and 3).
Meanwhile, Shoseyov et al teaches a method of purifying a CBD fusion product comprising a recombinant CBD and protein A wherein the CBD fusion product is released by pH change (claims 1, 3, 4 and 5). Shoseyov et al teaches a method of purifying a protein of interest comprising the CBD-protein A fusion to bind an IgG antibody (claims 16 and 17).
Thus, while Mathis et al and Hussack et al and Shoseyov et al reasonably teaches, suggests and provides motivation for reducing levels of at least three GTs in a plant expressing a polypeptide of interest and at least one polypeptide conferring an agricultural effective trait and also expressing an AM fused to cell wall binding protein, the issue is whether one of ordinary skill in the art would have further reduced expression of said GTs using CRISPR/Cas9.
Regarding this issue, Voytas et al teaches using CRISPR/Cas9 to generate modifications in genomic DNA at selected sites, including targeted deletions, through the creation of double-strand breaks (¶ 0005). Voytas et al  also teaches that TAL effector endonucleases create DSBs (¶ 0009). 
Therefore, prior to the effective filing date of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to produce therapeutic proteins with reduced allergenicity and bound to a fusion protein as taught by Mathis et al and Hussack et al and Shoseyov et al by instead using CRISPR/Cas9 because Voytas et al teaches that TAL effector endonucleases are large in size, and their repetitive nature may hinder use in applications where vector size and stability is a concern. 
In contrast, the CRISPR/Cas system only requires two components, a Cas9 protein which functions as an endonuclease and a CRISPR RNA and tracrRNA that guides the Cas9 to the target DNA sequence making them an attractive alternative to using TAL effectors (¶ 0010). 

Claims 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable Mathis et al (Pub. No. US 2014/0120578) in view of  Hussack et al (J. Agric. Food Chem, 2010, 58, 3451-3459) and Shoseyov et al (Patent No. US 5,670,623) and in further view of Matsuo et al (J. Biosci. Bioeng., 2014, 118(4): 448-454).
Claims 16 and 22 are drawn to a plant characterized by expression a protein of interest bound to an expressed nucleic acid encoding an AM translationally fused to a cell wall binding peptide and where the plant has reduced endogenous levels of at least three GTs, and wherein the plant further comprises a reduced level of GDP-D-mannose 4,6-dehydratase (GMD).
Mathis et al is generally directed to generating tobacco plants where GTs are knocked out for the production of therapeutic proteins with a lower incidence of immunogenic or allergic reactions to administer to humans or animals due to the absence of said proteins (¶ 0004 and 0005; see also ¶ 0018).
Mathis et al teaches creating sequence-specific nucleases to mutagenize the FucT and XylT gene families in N. benthamiana, that there are at least two members of XylT1 and XylT2 in the XylT gene family and at least two members FucT1 and FucT2 in the FucT gene family, and all alleles may be targeted to reduce or inhibit gene expression (¶ 0019; see also Example 1; see ¶ 0006). 
Mathis et al teaches that mutagenizing with TAL effector endonuclease results in reduced expression of the targeted gene, and that a heterologous polypeptide such as a human immunoglobulin antibody can be expressed by introducing the coding sequence into the mutant N. benthamiana line (¶ 0025; see also Example 6; see ¶ 0047 and 0048). 
Mathis et al claim that this polypeptide of interest may be isolated, and that plants wherein the GTs are knocked out may also comprise expression of transgenes conferring an agricultural effective trait, for example, CMS (see claims 10 and 11; see also ¶ 0042).
Hussack et al teach that production of antibodies in tobacco plants is of considerable interest, and that it may be done by using a fusion protein of antibody binding proteins L and G fused to a cellulose binding domain permitting easy recovery of said antibody (see Abstract; see also p. 3451, col. 1 and 2; see p. 3452, col. 1, ¶ 1; see also p. 3455, col. 2, last ¶; see p. 3457, col. 2, ¶ 2 and 3).
Meanwhile, Shoseyov et al teaches a method of purifying a CBD fusion product comprising a recombinant CBD and protein A wherein the CBD fusion product is released by pH change (claims 1, 3, 4 and 5). Shoseyov et al teaches a method of purifying a protein of interest comprising the CBD-protein A fusion to bind an IgG antibody (claims 16 and 17).
Thus, while Mathis et al and Hussack et al and Shoseyov et al reasonably teaches, suggests and provides motivation for reducing levels of at least three GTs in a plant expressing a polypeptide of interest and at least one polypeptide conferring an agricultural effective trait and also expressing an AM fused to cell wall binding protein, the issue is whether one of ordinary skill in the art would have also reduced the level of GMD.
Regarding this issue, Matsuo et al teaches deleting plant-specific sugar residues by suppressing GMD and XylT genes to produce pharmaceutical glycoproteins (see abstract). Matsuo et al also teaches that plant-specific sugar residues have been deleted by knockout of XylT and FucT (p. 448 bridging p. 449, col. 1)
Therefore, prior to the effective filing date of the instant invention, it would have been prima facie obvious and within the scope of one of ordinary skill in the art to additionally repress GMD in plants because Matsuo et al teaches that “improved production of glycoproteins with plant-specific sugar residues deleted N-glycans will be possible by generation of GMD, XylT and FucT gene-repressed or knockout plants (p. 452, col. 1, last ¶ bridging col. 2).
One of ordinary skill in the art would have had a reasonable expectation of success given that the knowledge with respect to molecular cloning was high, especially in view of the combined teachings of Mathis et al and Hussack et al and Shoseyov et al Matsuo et al.

Claims 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al (Pub. No. US 2014/0120578) in view of  Hussack et al (J. Agric. Food Chem, 2010, 58, 3451-3459) and Shoseyov et al (Patent No. US 5,670,623) and further in view of Marcel et al (Pub. No. US 2015/0176045).
Claims 16 and 24 are drawn to a plant characterized by expression a protein of interest bound to an expressed nucleic acid encoding an AM translationally fused to a cell wall binding peptide and where the plant has reduced endogenous levels of at least three GTs, and wherein the plant is further modified to express a nucleic acid sequence encoding at least one glycosidase.
Mathis et al is generally directed to generating tobacco plants where GTs are knocked out for the production of therapeutic proteins with a lower incidence of immunogenic or allergic reactions to administer to humans or animals due to the absence of said proteins (¶ 0004 and 0005; see also ¶ 0018).
Mathis et al teaches creating sequence-specific nucleases to mutagenize the FucT and XylT gene families in N. benthamiana, that there are at least two members of XylT1 and XylT2 in the XylT gene family and at least two members FucT1 and FucT2 in the FucT gene family, and all alleles may be targeted to reduce or inhibit gene expression (¶ 0019; see also Example 1; see ¶ 0006). 
Mathis et al teaches that mutagenizing with TAL effector endonuclease results in reduced expression of the targeted gene, and that a heterologous polypeptide such as a human immunoglobulin antibody can be expressed by introducing the coding sequence into the mutant N. benthamiana line (¶ 0025; see also Example 6; see ¶ 0047 and 0048). 
Mathis et al claim that this polypeptide of interest may be isolated, and that plants wherein the GTs are knocked out may also comprise expression of transgenes conferring an agricultural effective trait, for example, CMS (see claims 10 and 11; see also ¶ 0042).
Hussack et al teach that production of antibodies in tobacco plants is of considerable interest, and that it may be done by using a fusion protein of antibody binding proteins L and G fused to a cellulose binding domain permitting easy recovery of said antibody (see Abstract; see also p. 3451, col. 1 and 2; see p. 3452, col. 1, ¶ 1; see also p. 3455, col. 2, last ¶; see p. 3457, col. 2, ¶ 2 and 3).
Meanwhile, Shoseyov et al teaches a method of purifying a CBD fusion product comprising a recombinant CBD and protein A wherein the CBD fusion product is released by pH change (claims 1, 3, 4 and 5). Shoseyov et al teaches a method of purifying a protein of interest comprising the CBD-protein A fusion to bind an IgG antibody (claims 16 and 17).
Thus, while Mathis et al and Hussack et al and Shoseyov et al reasonably teaches, suggests and provides motivation for reducing levels of at least three GTs in a plant expressing a polypeptide of interest and at least one polypeptide conferring an agricultural effective trait and also expressing an AM fused to cell wall binding protein, the issue is whether one of ordinary skill in the art would have also expressed a nucleic acid sequence encoding at least one glycosidase.
Marcel et al claims a method for reducing glycosylation of proteins by expressing an antibody, expressing one or more glycosidases, and isolating the protein with reduced glycosylation (claim 1). It is known that N-glyscosylation attached to therapeutic proteins is a critical attribute of the protein identity as it can affect stability activity and immunogenicity properties (¶ 0005; see also claims 22-25).
Therefore, prior to the effective filing date of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to produce therapeutic proteins with reduced allergenicity and bound to a fusion protein as taught by Mathis et al and Hussack et al and Shoseyov et al by also expressing a glycosidase because one would recognize that even if allergenicity is reduced, N-glycosylation still occurs and can effect stability activity and immunogenicity properties, for example, as taught by Marcel et al. 
Thus, by following the method as taught by Mathis et al and Hussack et al and Shoseyov et al and in view of Marcel et al, one could reduce glycosylation for the production of suitable therapeutic proteins.
One of ordinary skill in the art would have had a reasonable expectation of success given that the knowledge with respect to molecular cloning was high, especially in view of the combined teachings of Mathis et al and Hussack et al and Shoseyov et al Marcel et al.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662